DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie II (embodiment of figures 4-6) in the reply filed on 05/23/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:  
The expression “In0.53Ga0.47A” on pages 32 and 33 of specification should be changed to “In0.53Ga0.47As”.
The bandgap value “1,1.1 eV” on table 2 is not clear.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression "gradual decreasing trend" used in claim 4 is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. It is not clear whether the expression refers to a graded bandgap within each subcell, or to gradually decreasing bandgaps of successive subcells. Clarification is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. ("Design and fabrication of six-volt vertically -stacked GaAs photovoltaic power converter", Scientific Reports, vol. 6, 30 November 2016, Art. No. 38044, p. 1-9) (cited in IDS dated 05/27/2022).
Regarding claim 1, Zhao discloses a multi-junction laser photovoltaic cell for converting laser energy into electric energy (see abstract), comprising:
a substrate (see p. 2, last paragraph: "GaAs substrate"), a cell unit body (see fig. 1), an upper electrode and a lower electrode (see p. 2, last paragraph: "ohmic contact"; see also figure 4a that shows front and back contacts), 
the lower electrode and the upper electrode are electrically connected with a bottom and a top of the cell unit body, respectively (see fig. 4a and 1; see p. 5, last paragraph),
the cell unit body comprises an ohmic contact layer, a current spreading layer, N PN-junction subcells and a first tunnel junction (see fig. 1 and  p. 6, first paragraph), 
the first tunnel junction is arranged between two adjacent PN-junction subcells of the laminated N PN-junction subcells (see fig. 1 and p. 6, first paragraph), and wherein N=6 (see fig. 1: N=6), and
wherein each of the laminated n PN-junction subcells have different band gaps (implicit or inherent; see also page 3 that discloses top cell absorbs shorter wavelength and bottom cell absorbs longer wavelengths and the cell between them absorbs intermediate wavelengths in increase manner, and thus bandgap decreases from top to bottom cells).

Regarding claim 2, Zhao further discloses that a light absorption layer in each of the laminated N PN-junction subcells comprises a base region and an emitter region, the base region and the emitter region have identical band gaps, and the base region and the emitter region have a first conducting type (p-type) and a second conducting type (n-type), respectively, wherein the second conducting type is an n-type conducting type, and the first conducting type is a p-type conducting type (fig. 1; page 2, Methods section; page 5, last paragraph).

Regarding claim 3, Zhao further discloses that each of the laminated N PN junction subcells comprises a back surface field layer, a base region, an emitter region and a window layer (page 5, last paragraph), wherein the back surface field layer, the base region, the emitter region and the window layer are successively arranged in a setting direction, the back surface field layer and the base region have a first conducting type (p-type), the emitter region and the window layer have a second conducting type (n-type), and each of the back surface field layer and the window layer does not absorb incident target laser (inherently or implicitly so that bottom cells can absorbs light).

Regarding claim 5, Zhao further discloses that the first tunnel junction comprises an N+-type semiconductor material layer and a P+-type semiconductor material layer (see fig. 1 that shows tunnel junction has P++/n++ structure), wherein the N+-type semiconductor material layer and the P+-type semiconductor material layer are connected with an N-type layer (window layer) and a P-type layer (BSF layer) of the laminated two adjacent PN-junction subcells, respectively (see fig. 1, and page 5, last paragraph), and each of the N+-type semiconductor material layer and the P+-type semiconductor material layer does not absorb incident target laser (see fig. 1 – the tunnel junction must implicitly or inherently transmit light to the bottom cells, thus the N+ and P+ semiconductor material does not absorb incident laser light; even if these layers absorbs some portions of the light, it has to inherently or implicitly transmit most of the lights to the bottom cells).

Regarding claim 6, Zhao further discloses that the current spreading layer and the ohmic contact layer are successively arranged on the cell unit laminated body (page 6, lines 1-4), the ohmic contact layer is electrically connected with the upper electrode (see fig. 1, and page 6, lines1-4), and the current spreading layer does not absorb incident target laser (window layer is known to transmit light, also the light must pass through the current spreading or window layer so that bottom cells can absorb light).

Regarding claim 7, Zhao further discloses that the substrate is a conducting single crystal substrate connected with a bottom of the cell unit laminated body (page 2, last paragraph), and the conducting single crystal substrate is electrically connected with the lower electrode; and a material of the conducting single crystal substrate comprises GaAs (figs. 1 and 4a; page 2, last paragraph).

Regarding claim 10, Zhao further discloses that a thickness of each of absorption layers of the laminated N PN junction subcells (page 6, lines 1-2) in the cell unit laminated body allows a light current generated in each of the laminated N PN junction subcells to be the same when the multi-junction laminated laser photovoltaic cell sufficiently absorbs incident target laser (see fig. 3a).

Regarding claim 11, Zhao further discloses that a light receiving surface of the multi-junction laminated laser photovoltaic cell is provided with an antireflection film (see page 2, last 3 lines; see also ARC layer as shown in fig. 4a); and the light receiving surface is a top surface of the multi-junction laminated laser photovoltaic cell (see fig. 4a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 1 above.
Regarding claim 4, Zhao further discloses that band gaps of the laminated N PN junction subcells show a gradual decreasing trend in a direction away from a laser incidence side of the multi junction laminated laser photovoltaic cell (implicit or inherent; see also page 3 that discloses top cell absorbs shorter wavelength and bottom cell absorbs longer wavelengths and the cell between them absorbs intermediate wavelengths in increase manner, and thus bandgap decreases from top to bottom cells).
Zhao further discloses that a difference between a photon energy of a target laser entering the multi junction laminated laser photovoltaic cell and a band gap of a PN-junction subcell on the laser incidence side of the multi-junction laminated laser photovoltaic cell is only slightly less (“The bandgap energy of the cells should be only slightly less than the photon energy of the incident light.” - page 1).   Although Zhao does not explicitly disclose that the difference is less than 0.1 eV, it would have been obvious to one skilled in the art at the time of the invention to have formed the PN-junction subcell with bandgaps that corresponds to the wavelength or bandgap energy of the incident light in order to absorb and convert that light electricity. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 1 above, and further in view of Patton et al. (US 6, 660,928 B1).  Supporting evidence is provided by Takamoto et al. (US 2006/0180198 A1).
Regarding claim 8, Zhao further discloses that when a conducting type of the conducting single crystal substrate (substrate is Si-doped, and thus n-type; page 2, last paragraph) (see also [0108] of US 2006/0180198 A1 that discloses GaAs is n-type by doping with Si) is different from a conducting type of a bottom layer of the cell unit laminated body (bottom layer comprises p-type BSF layer, page 5, last paragraph).
However, Zhao does not explicitly disclose a second tunnel junction is inserted between the conducting single crystal substrate and the cell unit laminated body to switch the conducting type of the conducting single crystal substrate.
Patton discloses a multi-junciton solar cell wherein a tunnel junction (65, fig. 2) is inserted between the n-type GaAs substrate (63) and the cell unit laminated body (70-90) in order to connect the n-type GaAs substrate (63) to the cell unit body.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the tunnel junction between GaAs substrate and the cell unit body in the multijunction solar cell of Zhao in order to connect the n-type GaAs substrate to the cell unit body, as shown by Patton. 
 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 1 above, and further in view of King et al. (US 2012/0240987 A1).
Regarding claim 9, Zhao further discloses that the substrate is GaAs substrate (figs. 1 and 4a; page 2, last paragraph), and a light absorption layer (base/emitter junction) of each of the subcells comprises GaAs (see fig. 1; page 5, last paragraph).  However, Zhao does not explicitly disclose that the absorption layer is made of AlGaAs.
King discloses a multi-junction solar cell wherein King explicitly discloses GaAs and AlGaAs are art-recognized equivalent semiconductor materials that can be used to form subcells of multijunction solar cell ([0097]).  Alternatively, King discloses AlGaAs is a well-known semiconductor material that can be used to form subcells of multi-junction solar cell.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the AlGaAs material instead of GaAs to form the subcells of Zhao because GaAs and AlGaAs are art-recognized equivalent semiconductor materials as shown by King, and substituting equivalents known for the same purpose is obvious (MPEP §2144.06). 
Alternatively, it would have been obvious to one skilled in the art at the time of the invention to have used the AlGaAs material instead of GaAs to form the subcells of Zhao because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Regarding claim 12, Zhao further discloses that a thickness of each of absorption layers of the laminated N PN junction subcells (page 6, lines 1-2) in the cell unit laminated body allows a light current generated in each of the laminated N PN junction subcells to be the same when the multi-junction laminated laser photovoltaic cell sufficiently absorbs incident target laser (see fig. 3a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 3 058 490 A1 (cited in IDS dated 05/27/2022) discloses a multijunction solar cell having a substrate (01), a cell laminated body (2-13), a current spreading layer (14), an ohmic contact layer (15), and electrodes (50 and 51) (figures 1-3 and [0093]).  The reference is owned by the same assignee as the instant application. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721